DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, in line 5, the second occurrence of the word “account” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the Doppler-shifted frequency" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 3, in lines 3-4, the limitation “locating the blood vessel prior to optical measurement of the evaluation device…” is recited.  However, the scope of the claim is indefinite as the method does not set forth when an “optical measurement” is performed, and therefore it is unclear as to when the step of “locating the blood vessel”, which occurs “prior to optical measurement”, would be performed. 
 Claim 6 recites the limitation "the irradiation and measurement" in 4.  There is insufficient antecedent basis for this limitation in the claim.  Note that, for examination purposes, it is assumed that “the irradiation” is referring to the emission of light and the “measurement” is assumed to correspond to any measurement that is performed during the method. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKenna et al. (US Pub No. 2010/0081912).
	With regards to claim 7, McKenna et al. disclose a method of noninvasive optical in-vivo measurement of properties of flowing blood in a blood vessel inside a body for determining concentration of blood components (see Figures 1 and 3), the method comprising the steps of:
directing ultrasound radiation with a predetermined ultrasound frequency at the flowing blood in the blood vessel inside the body (paragraph [0010], referring to the ultrasound beam being focused on an area of interest in a blood vessel; paragraphs [0027], [0031], referring to block 88 comprising of using ultrasound transducer (12) to focus ultrasound beam into an area of tissue; Figures 1, 3),
illuminating the flowing blood in the blood vessel with light having at least one wavelength of light such that at least a portion of light back-scattered out of the body from the flowing blood is modulated at a frequency shifted by the Doppler effect from the predetermined ultrasound frequency by the flowing blood while another portion of the light is reflected back modulated at the predetermined frequency with no Doppler not undergone a Doppler shift”, which is associated with tissue/skin; paragraphs [0022]-[0023], referring to transmitting light into the tissue of a patient, wherein electromagnetic radiation is scattered and absorbed by patient’s tissues, including red blood cells; paragraph [0031], referring to block 90, wherein light is emitted from the optical source into the tissue and photons of light in the ultrasound focus area (52) undergo a Doppler shift (i.e. portion of back-scattered light from flowing blood is modulated at a frequency shifted by the Doppler effect from the predetermined ultrasound frequency), further referring to “detecting both Doppler-shifted and non-Doppler-shifted light”, wherein the “non-Doppler-shifted light” corresponds to reflected light modulated at the predetermined frequency with no Doppler shift); Figures 1 and 3),
detecting with a detector (18) the light back scattered out of the body (paragraph [0031], referring to block 92, wherein the detector (18) detects both Doppler-shifted and non Doppler-shifted light; Figures 1 and 3),
extracting from the detected back-scattered light only the portion of the back-scattered light that is modulated at frequencies other than the predetermined frequency (paragraphs [0010], [0031], referring to the frequency selective filter which may be used to isolate/extract the Doppler shifted frequencies of interest (i.e. “only the portion of the back-scattered light that is modulated at frequencies other than the predetermined frequency”) from the detector; Figures 1 and 3),
generating with the detector from the extracted back-scattered light a signal corresponding to only the back-scattered light at the Doppler-shifted frequency 
extracting and evaluating the signal with an evaluation device to analyze the flowing blood (paragraphs [0011], [0031]-[0033], referring to analyzing the signal to determine red blood cell velocity, etc., and determining a hemodynamic parameter using the information; Figure 3). 
With regards to claim 3, McKenna et al. disclose that their method further comprises the step of locating the blood vessel prior to optical measurement of the evaluation device by analysis of an ultrasound echo reflected back from the body (paragraphs [0020], [0027]-[0030], wherein the ultrasound signal is processed/analyzed to determine vessel size and used to define thickness of the sample volume, wherein such determination and defining would implicitly require an identification/locating of the blood vessel; Figure 3, note that these steps (82-86) occur prior to any optical measurement). 
With regards to claim 4, McKenna et al. disclose that their method further comprises the step of carrying out a reference measurement without light radiation (paragraph [0029], referring to analyzing the ultrasound signal to determine characteristics of the vessel, such as a mean cross-sectional diameter D, etc.; Figure 3, block 86), and taking into account the reference measurement account in the evaluation (paragraph [0032], referring to “D”/vessel diameter being used in the calculation of hematocrit; Figure 3).

With regards to claim 6, McKenna et al. disclose that the light illuminating the flowing blood is of multiple different wavelengths and is emitted by a plurality of laser light sources (i.e. “one or more laser diodes adapted to transmit one or more wavelengths..”), the irradiation and measurement being performed sequentially or simultaneously (i.e. as evident in Fig. 3, the irradiation in block 90 is performed sequentially with the measurements of blocks 92-98) (paragraphs [0023], [0031]; Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al., as applied to claim 7, and further in view of Corenman et al. (US Patent No. 4,934,372).
With regards to claim 2, as discussed above, McKenna et al. meet the limitations of claim 7.  Further, McKenna  et al. disclose that their method further comprises the step of irradiating the body with pulsed ultrasound radiation with a predetermined pulse length and repetition time (paragraph [0016], referring to the ultrasound field being “chirped”, and thus pulsed with a predetermined pulse length and the repetition of the chirped signal being controlled by the time processing unit (28); Figure 1), and measuring the light intensify at the detector in a time window, the time window corresponding to the pulse length of the ultrasound radiation (paragraph [0016], referring to the optical signal being recorded only for the short period/”time window” of the ultrasound pulse traversing the focus).
However, McKenna et al. do not specifically disclose that the time window is shifted by a delay.
Corenman et al. a method and apparatus for improving the calculation of oxygen saturation and other blood constituents by detecting optical pulses (Abstract).  A time delay is determined by which an optical pulse in the detected optical signal follows an R-wave and the determined time delay between the R-wave and the following optical pulse is used so as to evaluate arterial blood flow only when it is likely to present a true blood pulse for waveform analysis (column 3, lines 48-68).  The measured time delay is used to determine a time window when, following the occurrence of an R-wave, the probability of finding an optical pulse corresponding to a true arterial pulse is high, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the time window of McKenna et al. be shifted by a delay, as taught by Corenman et al., in order to provide a more reliable measurement of blood constituents (Abstract; column 3, lines 48-68).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  McKenna has been introduced to teach extracting from the detected back-scattered light “only the portion of the back-scattered light that is modulated at frequencies other than the predetermined frequency” (i.e. only the component that is Doppler shifted), etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US Pub No. 2007/0093702) discloses monitoring parameters related to blood comprising of using an ultrasound transducer to provide ultrasound to modulate the target structure at a modulated frequency and using a filter to select detected EM radiation having a modulation frequency (Abstract; paragraph [0022]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793